Case 16-18690-amc     Doc 81     Filed 09/18/19 Entered 09/18/19 16:49:10             Desc Main
                                 Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                           PHILADELPHIA DIVISION


In re: BARBARA ANN BADY                       )
        Debtor(s)                             )
                                              )   CHAPTER 13
SANTANDER CONSUMER USA INC.                   )
     Moving Party                             )   Case No.: 16-18690 (AMC)
  v.                                          )
                                              )
BARBARA ANN BADY                              )
 KARL BADY                                    )   11 U.S.C. 362
    Respondent(s)                             )
                                              )   11 U.S.C. 1301
WILLIAM C. MILLER                             )
     Trustee                                  )
                                              )
                                              )

 CERTIFICATION OF DEFAULT BY DEBTOR IN VIOLATION OF STIPULATION
 APPROVED ON MARCH 27, 2018 AND REQUEST FOR EX PARTE RELIEF FROM
            THE AUTOMATIC STAY AND CO-DEBTOR STAY

            Comes Santander Consumer USA Inc. (“Santander”) filing this Certification of
       Default and ex parte request for relief from the automatic stay and co-debtor stay and
       hereby certifies;

       1. That on March 27, 2018, the Court entered an Order approving a Stipulation
          providing for an arrearage cure, monthly payments to Santander, and for relief from
          the automatic stay and co-debtor stay under certain circumstances.

       2. Paragraph three of the Stipulation provides that the debtor is to cure arrears by by
          making her regular monthly payment of $270.46 plus an additional $306.92 (total
          payment of $577.38) per month for the months of March through June 2018 directly
          to Santander.

       3. Paragraph four (4) of the Stipulation provides that following the arrearage cure as
          set forth above, if the Debtor fails to make any payment to Santander within thirty
          (30) days after it falls due, Santander may send, via facsimile and regular mail, the
          Debtor and counsel a written notice of default of the Stipulation. If the default is
          not cured within ten (10) days of the date of the notice, counsel may file a
          Certification of Default with the Court and serve it on all interested parties, and the
          Court shall enter an Order granting relief from the automatic stay and co-debtor
          stay.
Case 16-18690-amc         Doc 81   Filed 09/18/19 Entered 09/18/19 16:49:10            Desc Main
                                   Document     Page 2 of 2



         4. In violation of the Stipulation, the debtor has made payments totaling just $4,572.00
            of the $6,095.57 due through August 2019, for a default per the terms of the
            Stipulation in the amount of $1,523.57.

         5. On August 26, 2019, Santander served a 10-day default letter on the debtor, and her
            attorney, in accordance with the Stipulation. To date, the default(s) have not been
            cured.

         6. As a result of the defaults stated in paragraph four (4) of this Certification,
            Santander is entitled to stay relief and co-debtor stay relief as to the non-bankrupt
            co-debtor Karl Bady in regards to personal property described as a 2009 Chevrolet
            Malibu bearing vehicle identification number 1G1ZH57B09F215420.




Respectfully submitted:

/s/ William E. Craig
William E. Craig
Morton & Craig LLC
110 Marter Avenue, Suite 301
Moorestown, NJ 08057
Phone 856/866-0100, Fax: 856/722-1554
Bar ID 92329
Local Counsel for Santander Consumer USA Inc.
